Citation Nr: 1110218	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota denied service connection for hypertension and erectile dysfunction, both on direct bases and as secondary to the service-connected diabetes mellitus, type II.  

The Veteran had an informal conference with a decision review officer (DRO) in June 2009.  A summary of the conference has been associated with the claims file.  At that informal conference, the Veteran withdrew from appellate review his claim for service connection for valvular heart disease, to include as secondary to the service-connected diabetes mellitus, type II.  

The Board observes that, in an August 2008 rating decision, the RO denied service connection for hypertension as secondary to herbicide exposure.  The Veteran did not appeal that decision.  


FINDINGS OF FACT

1.  The Veteran's hypertension was first diagnosed many years after his active duty and is not causally or etiologically related to such service or to his service-connected diabetes mellitus, type II.  

2.  The Veteran's erectile dysfunction was first diagnosed many years after his active duty and is not causally or etiologically related to such service or to his service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Erectile dysfunction was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in October 2007 complied with VA's duty to notify the Veteran with regards to the claims of service connection for hypertension and erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has asserted any deficiency in VA's duty to notify the Veteran in the current appeal.  Accordingly, the Board finds that VA has complied with its duty to notify the Veteran, as this duty pertains to the current appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Moreover, a VA examination was obtained in August 2007 in connection with the Veteran's claim of diabetes mellitus; the examiner also opined as to whether hypertension and erectile dysfunction were related to the Veteran's diabetes mellitus.  The Board finds that the August 2007 VA opinion, although not obtained in connection with the Veteran's current appeal, was sufficient, as it considered the pertinent evidence of record, the statements of the appellant, and provided explanations for the opinions stated.  

The Board finds that any further pertinent VA examination is not required because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period; that his current disabilities might be related to his military service; or that his hypertension and erectile dysfunction are associated with his service-connected diabetes mellitus.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including hypertension, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Further, a disability that is proximately due to, or the result of, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or is the result of, a service-connected condition, the veteran shall be compensated for the degree of disability, and no more, over and above the degree of disability existing prior to the aggravation).

Although the Veteran only claimed his disabilities as secondary to his service-connected diabetes mellitus, and did not contend that they were directly related to his service, since the RO adjudicated the claims on both direct and secondary bases, the Board will also adjudicate on direct and secondary bases.  

	A.  Hypertension 

The Veteran contends that he has hypertension that is related to his service-connected diabetes mellitus.

Here, the Veteran's STRs show no treatment for, or diagnosis of, hypertension or elevated blood pressures.  The Veteran's discharge examination in November 1972 showed a clinically normal vascular system; his blood pressure was 100/74.  Additionally, examinations during his reserve service in March 1975 and May 1976 also showed a clinically vascular system.  His blood pressures were 108/70 and 114/72, respectively.  Indeed, the Veteran does not contend that his hypertension is directly related to his military service.  Rather, he contends that his hypertension is secondary to his service-connected diabetes mellitus.  Although the Veteran admits that his hypertension was diagnosed prior to his diabetes mellitus, he contends that he had high blood sugars as early as 1999 and therefore, he did have diabetes mellitus that was undiagnosed at the same time he was diagnosed with hypertension.

According to the Veteran's statements, his high blood pressure "kicked in" around 1999; the limited available medical records from 1999 do not show treatment for hypertension.  Additionally, the records from 1999 do not show a diagnosis of diabetes mellitus; indeed, the records do not contain the results of any blood sugar level testing.  The earliest documented record of elevated blood pressure is dated in March 2004.  Private treatment records dated in March 2004 and September 2005 include the results of laboratory testing, which included a glucose test; no diagnosis of diabetes mellitus was made, nor was there any indication that the physicians believed that the Veteran had elevated blood sugars.  

The Veteran was afforded a VA examination in August 2007 in connection his claim for service connection for diabetes mellitus.  The examiner reviewed the Veteran's medical records that he brought to the examination.  The examiner observed that diabetes mellitus was diagnosed in approximately March 2007, but was probably present back to September 2006 based on elevated fasting blood sugars.  The examiner opined that the Veteran's hypertension predated his diabetes mellitus and was therefore not due to his diabetes mellitus.  

A review of the Veteran's post-service medical records does not show any opinion that his hypertension is secondary to his service-connected diabetes mellitus or that it is directly related to his service.  In this regard, the Board notes that there is no competent medical evidence that the Veteran's hypertension is aggravated by his diabetes mellitus.  Specifically, evidence of record does not show an increase in the Veteran's blood pressure readings following the diagnosis of diabetes mellitus.  Moreover, the Veteran himself has not contended that his hypertension is aggravated by his service-connected diabetes mellitus.

Based on a review of the evidence, the Board finds that service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is not warranted.  Although the Veteran has been diagnosed post-service with hypertension, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his vascular system occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease.  Rather, the Veteran contends that his service-connected diabetes mellitus caused his hypertension.  

Moreover, the service treatment records do not show that hypertension diagnosed post-service had its onset in service.  In this regard, the Board notes that the Veteran's discharge examination in November 1972 showed a clinically normal vascular system; no hypertension or high blood pressure was noted.  Additionally, examinations during the Veteran's reserve service also show a clinically normal vascular system; no hypertension or high blood pressure was noted then.  Thus, the Board finds that the onset of post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until at least 2004, although the Veteran reported having hypertension in 1999, decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of high blood pressure complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that hypertension did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's vascular system; or competent evidence of an association between a diagnosis of a hypertension, and the Veteran's active duty, service connection for hypertension on a direct basis is not warranted.  

In reaching this decision, the Board that there is also no evidence that the Veteran's hypertension was manifested to a degree of 10 percent or more within one year of his discharge from service.  Thus, service connection for hypertension on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Turning to the issue of service connection on a secondary basis, the Board notes the August 2007 VA examiner opined that, because the Veteran's hypertension predated his diabetes mellitus, it is not related to diabetes mellitus.  The examiner's opinion is uncontradicted and supported by a well-reasoned rationale.  Although the examiner did not provide any opinion as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, the evidence of record does not show any increase in the Veteran's blood pressure readings after his initial diagnosis of diabetes mellitus.  In sum, there is no medical evidence of record that suggests that the Veteran's hypertension is in any way proximately due to, or the result of, his service-connected diabetes mellitus.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has hypertension associated with his service-connected diabetes mellitus.  The Board also acknowledges the Veteran's contention that he actually had diabetes mellitus as early as 1999.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of hypertension or a diagnosis of diabetes mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, on a direct and secondary basis, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	B.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is related to his service-connected diabetes mellitus.

Here, the Veteran's STRs show no treatment for, or diagnosis of, erectile dysfunction.  The Veteran's discharge examination in November 1972 showed a clinically abnormal genitourinary system; a past history of epididymitis and prostratitis and low sperm count were noted.  Examinations during his reserve service in March 1975 and May 1976 showed a clinically normal GU system.  The Board acknowledges that, although the Veteran's STRs show epididymitis, prostratitis, and a low sperm count, there is no indication that his erectile dysfunction is the result of his in-service complaints.  Additionally, the STRs showing treatment for the Veteran's epididymitis, prostratitis, and a low sperm count do not contain any complaints of erectile dysfunction.  

Indeed, the Veteran does not contend that his erectile dysfunction is directly related to his military service.  Rather, he mainly contends that his erectile dysfunction is secondary to his service-connected diabetes mellitus.  Although the Veteran admits that he had erectile prior to being diagnosed with diabetes mellitus, he contends that he had high blood sugars as early as 1999 and that therefore, he did have diabetes mellitus that was undiagnosed at the same time he had erectile dysfunction.

According to the Veteran's April 2009 Substantive Appeal, he saw an urologist in June or July 1999 and was prescribed medication for his erectile dysfunction.  The Veteran contends that he was told at that time that diabetes was likely to cause erectile dysfunction.  The Board observes that there is an April 1999 private treatment record that showing that the Veteran had epididymitis; the record does not indicate erectile dysfunction or an opinion that diabetes likely caused erectile dysfunction.  

The March 2007 examiner observed that the Veteran had problems with erectile dysfunction in the past and that these problems pre-dated his diabetes mellitus.  The examiner opined that the Veteran's erectile dysfunction predated his diabetes mellitus and was therefore not due to his diabetes mellitus.  

As noted above, no medical professional has provided an opinion indicating that the Veteran had diabetes mellitus prior to September 2006.  Additionally, a review of the Veteran's medical records does not show any medical opinion that the Veteran's erectile dysfunction is directly related to his service, including being related to his in-service epididymitis, prostratitis, or low sperm count.  Furthermore, there is no evidence that the Veteran's erectile dysfunction is aggravated by his diabetes mellitus.  In this regard, the evidence does not show any increase in the Veteran's degree of erectile dysfunction following the diagnosis of diabetes mellitus. 

Based on a review of the evidence, the Board finds that service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is not warranted.  Although the Veteran has been diagnosed post-service with erectile dysfunction, the Board does not find that the evidence supports a finding that his erectile dysfunction is related to his in-service epididymitis, prostratitis, or low sperm count.  In reaching this conclusion, the Board observes that the Veteran has not actually reported that his erectile dysfunction was caused by his in-service epididymitis, prostratitis, or low sperm count.  Rather, the Veteran contends that his service-connected diabetes mellitus caused his erectile dysfunction.  

Moreover, the service treatment records do not show that erectile dysfunction diagnosed post-service had its onset in service.  In this regard, although the Veteran's STRs clearly show complaints to his genitourinary system, there are no complaints of erectile dysfunction.  Additionally, examinations during the Veteran's reserve service showed a clinically normal genitourinary system; no erectile dysfunction was noted then.  Thus, the Board finds that the onset of post-service erectile dysfunction did not occur in service.  The Board's finding is further supported by the Veteran's report that he had erectile dysfunction in 1999, over two decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense, 1 Vet. App. at 356 & Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of erectile dysfunction complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that erectile dysfunction did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of erectile dysfunction associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  Without competent evidence of an association between a diagnosis of erectile dysfunction, and the Veteran's active duty, service connection for erectile dysfunction on a direct basis is not warranted.

Turning to the issue of service connection on a secondary basis, the Board notes the August 2007 VA examiner opined that, because the Veteran's erectile dysfunction predated his diabetes mellitus, it was not related to diabetes mellitus.  The examiner's opinion is uncontradicted and supported by a well-reasoned rationale.  Although the examiner did not provide any opinion as to whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus, the evidence does not show any increase in the Veteran's erectile dysfunction following the diagnosis of diabetes mellitus.  In sum, there is no medical evidence of record that suggests that the Veteran's erectile dysfunction is in any way proximately due to, or the result of, his service-connected diabetes mellitus, type II.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has erectile dysfunction as a result of his service-connected diabetes mellitus.  The Board also acknowledges the Veteran's contention that he actually had diabetes mellitus as early as 1999.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of his erectile dysfunction or a diagnosis of diabetes mellitus.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction, on a direct and secondary basis, is denied.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


